Citation Nr: 1428236	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  10-33 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for loss of teeth # 8 and #9. 

2.  Entitlement to service connection for coronary artery disease. 

3.  Entitlement to service connection for a lumbar spine disability. 

4.  Entitlement to service connection for a left knee disability. 

5.  Entitlement to service connection for the residuals of a cholecystectomy.

6.  Entitlement to service connection for pancreatitis.

7.  Entitlement to service connection for a brain tumor.

8.  Entitlement to service connection for colon cancer to include as secondary to a brain tumor.

9.  Entitlement to service connection for right fourth paresis, as secondary to a brain tumor.

10.  Entitlement to service connection for a bilateral eye disability.

11.  Entitlement to service connection for vertigo and syncope to include as secondary to a brain tumor.

12.  Entitlement to service connection for seizures to include as secondary to a brain tumor.

13.  Entitlement to service connection for the residuals of a broken orbital bone over the left eye to include as secondary to seizures.

14.  Entitlement to service connection for the residuals of a concussion.

15.  Entitlement to service connection for a psychiatric disorder.

16.  Entitlement to a compensable disability evaluation for bilateral hearing loss.   


REPRESENTATION

Appellant represented by:	Lisa McNair, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Johnson, Counsel

INTRODUCTION

The Veteran served on active duty from June 1978 to June 1982.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of January 2009, October 2010, and September 2012 rating decisions of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge (VLJ) in August 2013.  A transcript of the hearing is in the Veteran's file.

In the January 2009 rating decision, the RO adjudicated a claim for service connection for a dental injury only.  A claim for service connection for a dental condition is also a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  Thus, the issue of entitlement to service connection for a dental disability for treatment purposes only has been raised by the record, but has not been adjudicated.  The Board does not have jurisdiction over it, and it is referred to the RO for appropriate action. 

The issues of entitlement to service connection for a left knee disability, residuals of a cholecystectomy, pancreatitis, a lumbar spine disability, a brain tumor, colon cancer, an eye disability, right 4th paresis, vertigo and syncope, a seizure disorder, residuals of a broken orbital bone over the left eye, residuals of a concussion, and a psychiatric disorder; and entitlement to a compensable rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Fractures of tooth #8 and tooth #9 were repaired with crowns during service;  there is no evidence of current residuals resulting from in-service dental trauma. 

2.  A chronic cardiovascular disability was not affirmatively shown to have been present during service; did not manifest to a compensable degree within one year from the date of separation from service; and is unrelated to an injury, disease, or event in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a dental disorder claimed as residuals of trauma to tooth #8 and tooth #9 for the purposes of compensation, have not been met.  38 U.S.C.A §§ 101(2), 1110, 1712, 5303 (West 2002); 38 C.F.R. §§ 3.12, 3.13, 3.303, 3.381, 4.150 (2013).   

2.  The criteria for service connection for coronary artery disease have not been met.  38 U.S.C.A. §§ 1110, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.

In his August 2013 hearing, the Veteran waived any error in the content or timing of the notice provided to him.  The duty to notify is satisfied.

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. §  3.159.  

VA's duty to provide an examination has not been triggered with respect to the claims of service connection for residuals of dental trauma and coronary artery disease.  The Veteran's service dental records contain sufficient information by which the claim may be adjudicated.  As there is no evidence of heart disease in service; no competent or credible lay testimony of cardiac symptoms in service; no lay report of a continuity of any cardiac symptoms since service; and no competent evidence showing that current coronary artery disease may be linked to active service, a medical examination for coronary artery disease is not required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

The Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in August 2013, during which he presented oral argument in support of his service connection claims.  The VLJ who chairs a hearing is to fully explain the issues and suggest the submission of evidence that may have been overlooked.  See 38 C.F.R. § 3.103(c)(2) (2010); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

At the hearing, the undersigned identified the issues on appeal and explained the basis for establishing service connection.  The undersigned did not identify specific pertinent evidence needed for each of the 16 claims on appeal; rather, the types of evidence needed was discussed.  The Veteran indicated he understood what was required and volunteered his treatment history and symptoms.  Accordingly, he is not shown to be prejudiced on this basis.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The record demonstrates that the Veteran is fully aware of the issues on appeal, the criteria needed to substantiate his claims, and the evidence required to support his claims.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. 


Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2013).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Dental Disorder

The Veteran seeks service connection for a dental disorder, specifically residuals of trauma to teeth number #8 and #9.  

Although service connection may generally be established for a disability resulting from disease or injury incurred in or aggravated by active service (38 U.S.C.A. § 1110; 38 C.F.R. § 3.303), an exception to the general rule is applicable to dental disabilities.  Compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150 (2013).

Dental disabilities which may be awarded compensable disability ratings include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916. 

At his hearing in August 2013, the Veteran testified that, while running from one point to another during a training exercise at a grenade range, he tripped on a rock and hit his front teeth which knocked them out.  He reported that these teeth were later capped in service and he later had them replaced.  

The Veteran's June 1978 entrance examination report does not reflect any dental defects or disease.  A normal mouth was found dentally acceptable.  No findings regarding missing or carious teeth were noted and the accompanying report of medical history show the Veteran denied severe tooth or gum trouble.  

The service records do not reflect that the Veteran sustained any dental trauma as he currently reports.  However, a service dental treatment record dated July 25, 1978, shows teeth #8 and #9 were fractured.  The dental records further reflect that the Veteran received temporary crowns for these teeth in March 1979, and received permanent crowns in November 1979.  The dental records do not contain any findings of osteomyelitis or loss of substance of the maxilla or mandible. 

On the Veteran's Report of Medical History, completed for purposes of separation in April 1982, he denied a past or current history of severe tooth or gum trouble.  The separation physical examination report does not contain findings of osteomyelitis, or loss of teeth or bone.

Service treatment records document repair of fractures involving teeth #8  and #9, which is generally consistent with the Veteran's current lay contention of trauma to those teeth in service.  However, none of the service records reflect any loss of teeth due to the loss of the body of the maxilla or mandible due to trauma or disease such as osteomyelitis.  Therefore, entitlement to compensation benefits for the loss of teeth due to loss of substance of the body of the maxilla or mandible is not shown.  38 C.F.R. § 4.150, Diagnostic Code 9913 (2013).  

Moreover, there is no current disability shown.  The Veteran has not submitted any records of post-service dental treatment, nor has he identified any dental treatment providers.  The available post-service medical records do not reflect evidence of dental treatment or any problem involving the mandible, ramus, condyloid process, coronoid process, hard palate, or the loss of teeth due to a loss of substance of the body of the maxilla or mandible as a result of trauma.  

Notably, a June 2010 VA treatment record indicated the Veteran's teeth were in good repair and a July 2011 record indicated that all of his teeth were intact.  At the Veteran's August 2013 hearing, he testified that his teeth were fixed in service and he had them replaced.  He denied having any problems with his teeth after they were replaced.  

The preponderance of the evidence is against the claim for service connection for residuals of dental trauma to teeth #8 and #9 for the purpose of VA disability compensation; there is no doubt to be resolved; and service connection is not warranted.

Coronary Artery Disease 

Service treatment records show no complaints, findings, or diagnoses of heart disease, including coronary artery disease.  On the Veteran's April 1982 separation examination, heart disease was not diagnosed.  The chest and heart were noted to be clinically normal and a chest X-ray was not required.  On the corresponding Report of Medical History, the Veteran specifically denied past or present symptoms of shortness of breath, palpations or pounding chest, chest pain or pressure, and high or low blood pressure.

Post-service medical records first show the Veteran complaints of chest pain in April 1993.  At that time the Veteran reported that the initial onset of his chest pain was in December 1992.  In March 1993, he was diagnosed with hypertension.  The Veteran sustained a myocardial infarction in April 2007 and underwent coronary artery bypass grafting.  He was, at that time, diagnosed with severe two vessel coronary artery disease.

At his hearing in August 2013, the Veteran testified that he experienced chest pain and shortness of breath in service almost every time he ran.  

As coronary artery disease was not affirmatively shown to have had onset during service, service connection under 38 U.S.C.A. § 1110 as implemented by 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.  The separation examination and medical history reports are highly probative as to the Veteran's condition at the time of his release from active duty. 

As there is no credible or competent lay or medical evidence, either contemporaneous with or after service, that coronary artery disease was noted during service, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply and service connection under 38 C.F.R. § 3.303(b) is not established.  

To the extent that the Veteran advances that he had recurrent chest pain and shortness of breath in service, he is competent to relate his medical history and recollections of an onset for readily observable symptoms.  However, his testimony regarding onset of these symptoms is not credible as it is in direct conflict with the evidence of record.

Service treatment records do not reflect any such complaints, and the Veteran specifically denied ever having such symptoms when he was examined for separation from service in 1982.  His statement denying chest pain and shortness of breath, made in the context of the contemporaneous evaluation in 1982, is more credible than his statements made for compensation purposes years later.  And his 1993 statement to his medical provider that the initial onset of his chest pain was in 1992 is, again, more credible than his 2013 testimony made in the course of pursuing his compensation claim.  

Coronary artery disease is not a condition under case law that has been found to be capable of lay observation, nor is it a simple medical condition.  Although the Veteran is competent to describe symptoms chest pain and shortness of breath, the presence or diagnosis of coronary artery disease cannot be made by the Veteran as a lay person based on mere personal observation.  And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to identify the presence or diagnosis of coronary artery disease.  Therefore, the Veteran's lay statements regarding his in-service symptoms, to the extent that they were provided to establish in-service onset of coronary artery disease, are not to be considered to be competent evidence favorable to the claim.

As for the Veteran describing a contemporaneous medical diagnosis, there is no competent medical evidence of a diagnosis of coronary artery disease until 2007, 25 years after service.  And as for symptoms that later support a diagnosis by a medical professional, the Veteran has not submitted any medical evidence that associates coronary artery disease to a disease, injury, or event in service.  

The Veteran's statements regarding in-service manifestations are not credible.  The record does not contain competent evidence, lay or medical, that links coronary artery disease to an injury, disease, or event during service.  There is no medical evidence suggesting such an association.  There is no competent and credible evidence of continuity of symptomatology. 

 In the absence of any competent, credible evidence of a possible association with service, and VA is not required to further develop the claim by affording the Veteran a VA examination or by obtaining a VA medical opinion.  38 U.S.C.A. § 5103A (d)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Finally, the medical evidence shows coronary artery disease was initially diagnosed in April 2007, 25 years after service and well beyond the one year period after discharge from service in 1982 for presumptive service connection for coronary artery disease as a chronic disease.  See 38 C.F.R. §§ 3.307; 3.309.

The preponderance of the evidence is against the claim of service connection; there is no doubt to be resolved; and service connection is not warranted.


ORDER

Service connection for residuals of dental trauma to teeth #8 and #9, for purposes of compensation, is denied.

Service connection for coronary artery disease is denied.


REMAND

The Veteran seeks entitlement to service connection for a left knee disability, residuals of a cholecystectomy, pancreatitis, a lumbar spine disability, brain tumor, colon cancer, a bilateral eye disability, right 4th paresis, vertigo and syncope, a seizure disorder, residuals of a broken orbital bone over the left eye, residuals of a concussion, and a psychiatric disorder.

The service records reflect a left knee disability (medial meniscectomy) was noted upon service entrance.  Service treatment records show complaints of left knee pain, stiffness and aching.  He was diagnosed with a knee strain in 1979, and underwent surgery for removal of the surgical staples (from his pre-service surgery) in February 1981.  The Veteran currently reports that he has problems with his left knee.  A VA examination is needed to determine whether the pre-existing left knee disability was permanently aggravated as a result of military service.

The Veteran asserts that his residuals of a cholecystectomy and pancreatitis are related to the food he ate during service.  The service records do not show diagnoses of cholecystitis or pancreatitis, but do reflect a finding of chronic heart burn.  The Veteran has testified that during service he experienced stabbing pains just below his sternum, gas, bloating, and bowel urgency after meals.  An examination is necessary to determine the etiology of these conditions.

The Veteran asserts that his claimed disabilities of a brain tumor, colon cancer, bilateral eye disability, right 4th paresis, vertigo and syncope, a seizure disorder, residuals of a broken orbital bone over the left eye, residuals of a concussion, and a psychiatric disorder were all caused by his military service.

He contends that his brain tumor (cavernous sinus trigeminal schwannoma) and colon cancer are related to exposure to radiation in service.  He also contends that his colon cancer, seizures, bilateral eye disability, right 4th paresis, and vertigo and syncope are due to his brain tumor; and that the residuals of a concussion and residuals of a broken orbital bone over the left eye are due to his seizures.  

The Veteran's DD Form 214 shows his military occupational specialty was radio operator and he has testified that he trained in front of "huge microwave dishes."  The provisions of 38 C.F.R. § 3.311 refer to "ionizing" radiation, and the Court has taken judicial notice that radar equipment emits microwave-type non-ionizing radiation which is not subject to review under the ionizing radiation statute and regulations.  Rucker v. Brown, 10 Vet. App. 67, 69-72 (1997) citing The Microwave Problem, Scientific American, September 1986; Effects upon Health of Occupational Exposure to Microwave Radiation (RADAR), American Journal of Epidemiology, Vol. 112, 1980; and Biological Effects of Radiofrequency Radiation, United States Environmental Protection Agency, September 1984.  The Veteran has not otherwise reported in-service exposure to "ionizing" radiation.

The Veteran has not yet been afforded a VA examination to determine whether his claimed disabilities are related to service, including as a result of radio/microwave ("non-ionizing") radiation exposure.

The Veteran also seeks a higher rating for bilateral hearing loss.  He was last evaluated for this disability in October 2012, but asserts that this VA examination was inadequate.  He has also provided additional evidence in the form of a private audiogram which he believes shows worsened hearing acuity.  This audiogram has not been reviewed by the AOJ.  The Veteran is to be provided with a new examination to evaluate the current severity of his hearing loss disability.

Finally, the Veteran has indicated that he is in receipt of disability benefits from the Social Security Administration (SSA).  These records must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's SSA records.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records.

3.  Schedule the Veteran for appropriate VA examinations by appropriate professionals for the disabilities on appeal.  The entire claim file (i.e., the paper claim file, to include a copy of this remand and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiners.  If the examiners do not have access to Virtual VA or VBMS, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiners for review.

a) With respect to the left knee disability, the examiner is
 to provide an opinion as to whether the left knee disability that pre-existed the Veteran's entrance into service was clearly and unmistakably not aggravated during service or, if it was aggravated, that any increase was clearly and unmistakably due to the natural progression of the disability.

The term "aggravated" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition as contrasted to a temporary worsening of symptoms.

b) With respect to the pancreatitis and residuals of cholecystectomy, the examiner is to indicate whether it is least as likely as not that any current pancreatitis and residuals of cholecystectomy had onset during service, or are otherwise related to service.

The examiner is to specifically address the Veteran's contention that his in-service diet caused him to develop these gastrointestinal disabilities and to consider that the service treatment records reflect a finding of chronic heartburn.

c) With respect to the cavernous sinus trigeminal schwannoma brain tumor, colon cancer, bilateral eye disability, right 4th paresis, vertigo and syncope, seizure disorder, residuals of a broken orbital bone over the left eye, and residuals of a concussion, the examiner is to address the following:

Is it at least as likely as not that the brain tumor had onset within one year of the Veteran's discharge from service in June 1982?

Is it at least as likely as not that the Veteran's current claimed disabilities, including brain tumor, had onset in service, or are otherwise related to a disease or injury in service to include as due to exposure to non-ionizing radiation?  In this regard, if it is determined that a brain tumor is at least as likely as not related to service, opinions are required as to whether colon cancer, right fourth paresis, vertigo and syncope and seizures are secondary to the brain tumor.  And, if seizures are secondary to the brain tumor, are the residuals of a broken orbital bone over the left eye secondary to seizures.

In formulating the above opinions, the examiner is to accept that the Veteran was exposed to non-ionizing radiation from microwave dishes in service.

d) With respect to the psychiatric disorder, the  examiner is to provide an opinion as to the following:

Is it at least as likely as not that the Veteran's current diagnosed psychiatric disorders had onset in service, or within one year of the Veteran's discharge from service in June 1982; or are otherwise related to service? 

The examiner is to specifically address the Veteran reported symptoms of depression and suicidal ideation in service with continuity since discharge.  

All of the examination reports must include a complete rationale for all opinions expressed.  If the examiners feel that any requested opinion cannot be rendered without resorting to speculation, the examiners must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiners (i.e. additional facts are required, or the examiners does not have the needed knowledge or training).

4.  Schedule the Veteran for a VA audiology examination by an appropriate professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner is to provide an opinion as to the current severity of the Veteran's service-connected bilateral hearing loss.  The examination must include pure tone thresholds (in decibels) and Maryland CNC testing.  Based upon the examination findings, the claims file review, and the Veteran's own contentions, the examiner must address the functional effects of bilateral hearing loss on daily life and social and occupational functioning.  All opinions must be supported by a complete rationale.

5.  Then, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


